              IN THE UNITED STATES DISTRICT COURT FOR THE
                         SOUTHERN DISTRICT OF GEORGIA
                                 AUGUSTA DIVISION


FIX INTERNATIONAL, LLC,                  *
                                         •k


        Plaintiff,                       *
                                         k


             V.                          *                  CV 119-059
                                         k


THE METROPOLITAN SPIRIT, INC. *
d/b/a METRO SPIRIT,                      *
                                         k


        Defendant.




                                   ORDER




        Before    the    Court     is    Plaintiff's      notice    of   voluntary

dismissal.       {Doc. 22.)   Because the Defendant has neither answered

the     complaint    nor   moved    for       summary   judgment,    dismissal    is

appropriate under Federal Rule of Civil Procedure 41(a)(1)(A)(i).

        IT IS THEREFORE ORDERED         that   this   action is DISMISSED     WITHOUT


PREJUDICE.       The Clerk shall TERMINATE all deadlines and motions and


CLOSE this case.        Each party shall bear its own costs and attorney's

fees.


        ORDER ENTERED at Augusta, Georgia this                     ay of February,

2020.




                                                           iL hall; chief judge
                                                 UNIT     STATES   DISTRICT   COURT
                                                 SOUTHERN   district OF GEORGIA
